t c memo united_states tax_court r scot stokes petitioner v commissioner of internal revenue respondent docket no filed date john r riley for petitioner david w sorensen for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an accuracy- related penalty of dollar_figure under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement the primary issue for decision is whether a trust’ that petitioner established is to be disregarded for federal_income_tax purposes and whether petitioner is to be charged with gain from sale of a business findings_of_fact some of the facts are stipulated and are so found at the time the petition was filed petitioner resided in salt lake city utah in petitioner moved to butte montana and acquired ownership of a business that owned and operated a pizza restaurant in july of petitioner moved from butte montana to salt lake city utah on date with assistance from an organization called the national association of financial and estate planners financial planning co petitioner entered into an annuity_contract and formed a so-called annuity_trust and petitioner purportedly transferred all of the property and assets of the by mere use of the term trust we intend no implication as to whether the trust should be recognized for federal_income_tax purposes pizza business to the annuity_trust in exchange for a joint_and_survivor_annuity ’ under provisions of the annuity_contract petitioner and his wife are not to begin receiving annuity payments until november thereafter petitioner and his wife are to receive dollar_figure a month for the remainder of their lives the annuity_trust however is entitled to make current distributions of trust property to the named beneficiaries of the trust who were all members of petitioner's family in documents associated with transfer of the pizza business to the annuity_trust the pizza business is stated to have a value of dollar_figure and petitioner is stated to have a tax basis in the business of dollar_figure david j orr orr and barry crosby crosby employees of financial planning co were named as trustees of the annuity_trust but they were not independent and they did not function in any meaningful way as trustees of the trust petitioner wa sec_2 there 1s some evidence in the record that indicates that petitioner's pizza business was owned by a closely_held_corporation the stock in which was owned by petitioner and his wife and that the transfer of the pizza business to the annuity_trust took the form of a stock transfer other evidence however indicates that the transfer of the pizza business to the annuity_trust took the form of a transfer of the underlying property and assets of the business petitioner does not dispute respondent's treatment of the transfer as a transfer of the underlying property and assets named as manager of the annuity_trust petitioner controlled the trust and was a signatory on the trust bank accounts on date the annuity_trust sold the property and assets of the pizza business to jerry beagley beagley and douglas lundell lundell for a price of dollar_figure the dollar_figure total stated sales_price was to be paid_by beagley and lundell as follows dollar_figure as a cash downpayment assumption of a dollar_figure loan and monthly payments of dollar_figure until the balance of dollar_figure is fully paid in beagley and lundell paid to the trust the dollar_figure cash downpayment plus dollar_figure reflecting months of installment payments the amount of installment payments made by beagley and lundell after to the annuity_trust is not in evidence in funds were distributed by the annuity_trust to petitioner's children as beneficiaries of the annuity_trust the specific amount of funds distributed by the annuity_trust to petitioner's children is not in evidence in and later years petitioner received fees from orr for referring to orr various individuals for establishment of other annuity trusts petitioner timely filed his individual federal_income_tax return and petitioner did not report thereon any income relating to transfer of the pizza business to the annuity_trust or relating to sale of the pizza business to beagley and lundell there was filed on behalf of the annuity_trust a fiduciary federal_income_tax return on which there was reported no income relating to sale of the pizza business to beagley and lundell on audit respondent determined that the annuity_trust was a sham and that the dollar_figure in proceeds received in from beagley and lundell relating to sale to them of the pizza business is to be treated as received by petitioner opinion gross_income includes all income from whatever source derived see sec_61 as a fundamental principle of federal_income_tax law income is taxed to the person who earns the income see 410_us_441 337_us_733 281_us_111 728_f2d_462 10th cir 104_tc_140 tax laws do not recognize as valid for tax purposes sham transactions or transactions that have no economic_substance the dollar_figure received in dollar_figure downpayment and dollar_figure in total monthly installment payments is treated by respondent as taxable_income to petitioner based on a gross_profits percentage of or dollar_figure also under sec_1245 and sec_1250 on sale of the pizza business depreciation_recapture income of dollar_figure relating to property of the pizza business is charged by respondent to petitioner as taxable_income see 308_us_473 949_f2d_371 10th cir affg tcmemo_1989_58 where establishment of trusts has no real economic_effect the substance of the transactions involving the trusts will control_over the form see 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 christal v commissioner tcmemo_1998_255 sham trusts are treated as lacking in economic_substance and as constituting a nullity for federal_income_tax purposes see 696_f2d_1232 9th cir affg per curiam tcmemo_1981_675 markosian v commissioner supra wenz v commissioner tcmemo_1995_277 in general respondent's determinations in notices of deficiency are presumed correct and taxpayers bear the burden_of_proof see rule a 290_us_111 130_f3d_1388 10th cir affg tcmemo_1996_269 the failure of a party to introduce at trial evidence that is within the party's control gives rise to a presumption that the evidence if provided would be unfavorable to the party who has control_over the evidence see 266_f2d_575 4th cir affg 28_tc_698 208_f2d_903 3d cir affg a memorandum opinion of this court dated date 162_f2d_513 10th cir affg 6_tc_1158 105_tc_324 bruno v commissioner tcmemo_1990_109 generally the court is not required to accept the self-serving testimony of interested parties see 975_f2d_534 8th cir 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 419_f2d_1057 6th cir vacating and remanding on other issues tcmemo_1968_89 87_tc_74 81_tc_210 petitioner argues that the annuity_trust constituted a valid business_entity that should be recognized for federal_income_tax purposes and that gain from sale of the pizza business to beagley and lundell should be charged to petitioner only as annuity payments are received by petitioner and his wife beginning in the year respondent contends that the annuity_trust constituted a sham trust that lacked economic_substance that the annuity_trust was used only for tax_avoidance purposes and that proceeds received in relating to sale of the pizza business to beagley and lundell should be charged to petitioner we agree with respondent after the annuity_trust was established and the pizza business was purportedly transferred to the trust there appears to have been no meaningful change in the operation or control of the pizza business petitioner continued as manager of the business the evidence suggests that the named trustees of the trust orr and crosby were not independent and performed no significant duties in connection with the pizza business the beneficiaries of the trust were members of petitioner's family at trial other than a summary document entitled memorandum of trust there was not admitted into evidence the original or a copy of any signed trust document petitioner was the sole witness who testified at trial and his self-serving testimony was not credible none of the alleged trustees or other persons involved in the annuity_trust was called as a witness petitioner has not satisfied his burden of proving that the annuity_trust did not constitute a sham trust see rule a for federal_income_tax purposes the annuity_trust is to be treated as a sham and petitioner is to be treated as taxable on the proceeds received in and on the depreciation_recapture income relating to sale of the pizza business to beagley and lundell in light of our holding on the above issue we need not address an alternative argument made by respondent that under the grantor_trust_rules petitioner should be taxed on gain from sale of the pizza business with regard to the accuracy-related_penalty determined by respondent petitioner makes no separate argument and we sustain respondent's determination of the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
